United States Court of Appeals
                      For the First Circuit

No. 01-1411

                            PAUL NYER,

                            Appellant,

                                 v.

                    WINTERTHUR INTERNATIONAL,

                             Appellee.


ISMAR HOCHEN, AS ADMINISTRATOR OF THE ESTATE OF ISMAEL HOCHEN;
RICHARD DUFAULT; CHRISTINE DUFAULT, INDIVIDUALLY AND AS MOTHER AND
      NEXT FRIEND OF RICHARD DUFAULT, JR.; LEAH DUFAULT,

                            Plaintiffs,

                                v.

                        BOBST GROUP, INC.,

                            Defendant.


                               ERRATA

     The opinion of this court issued May 16, 2002, should be amended

as follows:

     On page 3, line 23, replace "defendants" with "plaintiffs".